I concur in that part of the majority opinion which holds that the asserted rights of the plaintiff constitute an easement in the lot of land out of which this controversy arose; that such easement can not arise out of an oral agreement, except in cases where there has been fraud or such inequitable conduct on the part of a vendor or owner, as creates against him an estoppel to assert the Statute of Frauds; and that an oral agreement to create an easement is within the Statute of Frauds, and, in the absence of fraud or inequitable conduct, a vendor in such oral agreement is not estopped to assert the statute against the person asserting a right thereunder. But I am not in agreement with the majority in the application of these principles to the facts as alleged in the bill of complaint which, on demurrer, are assumed to be true.
The majority opinion correctly states the steps leading up to the conveyances to the plaintiffs. There is nothing in any of the said conveyances in respect to the easement now claimed by the plaintiffs. The agreements and representations are alleged to have been oral and are stated in the bill to have been as follows:
    "Plaintiffs further say that defendant, Nurnberger, subsequently sold the lots in said addition to divers persons, including plaintiffs or their predecessors in title, and that in making said sales he represented to said purchasers that in addition to the beach and playground areas shown on said map, Lot No. 45 of said addition, which is level, comprises approximately an acre of land and is located in the center of said addition, was reserved solely and exclusively for playground, recreational, and other community purposes for the use and benefit of said purchasers; and that he would construct a well and well house on said Lot No. 45 for the common use and benefit of said purchasers; that said Nurnberger made said representations with the intent and purpose of inducing said purchasers to buy said lots and to obtain a higher price for same; that said purchasers, relying on said representations, did purchase said lots; that said purchasers subsequently entered *Page 413 
into possession of said Lot 45 and for a long period of time, to-wit, from 1941 hitherto, said Lot No. 45 has been used and occupied as a playground, recreational area, and for other community purposes, as aforesaid."
The violation of these agreements and representations is alleged in the bill in the language following:
    "Plaintiffs further aver, upon information and belief that notwithstanding said promises, representations and restrictions aforesaid, defendant, J. S. Nurnberger, has entered into negotiations with defendants, Ray Wheeler and R. H. Harrison, for the sale of said Lot No. 45 and the construction thereon of a hotel building; that pursuant to said negotiations, said defendants have undertaken the construction of said building upon said Lot No. 45. Plaintiffs further aver that the construction of said hotel building will deprive plaintiffs and their families of the use and enjoyment of said Lot No. 45 as a playground, recreational area, and for other community purposes; that the construction of said hotel building will cause the general environment and enjoyment of said lots and summer homes to be less pleasant and beneficial to these plaintiffs and that the value of same will be greatly reduced; that plaintiffs will suffer irreparable damages and injury in their use, possession and enjoyment of their said lots and summer homes.
    Plantiffs further aver that defendants, with full knowledge of said promises, covenants, and restrictions, have wilfully, intentionally, and fraudulently violated and refused to comply with same. Plaintiffs further aver that as a result of defendants' wilful, unlawful and improper conduct, they will be irreparably damaged unless the said defendants are restrained and inhibited from violating said promises, covenants and restrictions, and that they are without an adequate remedy at law."
As I read and understand the majority opinion, it is based solely on the theory that the agreements and representations, alleged in the bill, did not amount to a representation of a then existing fact, but only a promise of *Page 414 
something to be performed in the future; and that the violation of a mere oral promise is not fraudulent, and that such a promise is not enforceable. With this construction of the language of the allegations aforesaid, I can not agree. This is what the bill alleges:
    "In making said sales the representation to said purchasers that in addition to the beach and playground areas shown on said map, Lot No. 45 of said addition, which is level, comprises approximately an acre of land and is located in the center of said addition, was reserved solely and exclusively for playgrounds, recreational and other community purposes for the use and benefit of said purchasers; and that he would construct a well house on said Lot No. 45 for the common use and benefit of said purchasers." (Emphasis supplied.)
I agree that the undertaking to construct a well and well house on the lot is nothing more than a promise, but I contend that the remainder of the allegations quoted above constitute a clear and unequivocal representation of an existing fact, namely; that Lot No. 45 was at that time reserved exclusively for certain purposes, thus excluding its use for any other purpose. The bill then goes on to allege that the plaintiffs relied on such representations, and they were later wilfully violated by the defendant Nurnberger to the injury of the plaintiffs. It is upon the contention that there was a clear and unequivocal representation of an existing fact, which representation, according to the allegations of the bill, was afterwards violated that I base my dissent. Of course my position is taken on the assumption that the allegations are true. Whether they will be supported by proof is not now important. That question will come later.
If the agreements and representations aforesaid be given the meaning contended for by me, then I think the principles announced in Cole v. Minnesota Loan and Trust Co., 17 N.D. 409,117 N.W. 354, should be applied. The facts in that case closely parallel those presented in the case at bar. Other cases cited in the majority opinion support *Page 415 
the general theory of the Cole case. On the other hand, I suggest, with deference, that the cases relied on to support the opposite view are not applicable to the facts in the case now before us.
I would, therefore, affirm the ruling of the Circuit Court of Kanawha County.
I am authorized to state that Judge Riley concurs in this dissent.